VOTO CONCURRENTE DEL JUEZ DE APELACIONES SR. NEGRON SOTO - 2000 DTA 153
San Juan, Puerto Rico, a 19 de junio de 2000
Concurro con el resultado a que llega la mayoría de este Panel en la sentencia emitida hoy. No obstante, considero necesario expresarme sobre los fundamentos por los cuales este Foro apelativo tiene jurisdicción en este caso.
Los hechos no están en controversia. La sentencia desestimando el pleito fue emitida el 8 de diciembre de 1999 y notificada el 21 de diciembre siguiente, solamente a la demandante, aquí peticionaria. El Tribunal *370recurrido ordenó que la misma fuera notificada a la demandada por edictos, ya que a esta parte se le había anotado la rebeldía, luego de habérsele emplazado por edictos y notificado a su última dirección, Apartado 1436, Juana Díaz, Puerto Rico, 00795. Sin embargo, esa notificación por edictos no se hizo. En esas circunstancias, la peticionaria solicitó oportunamente el relevo de la sentencia  y el Tribunal recurrido accedió, imponiéndole a la representación legal de esa parte, Leda. Olga Marcano Benitez, el pago de $450.00 como sanción para beneficio del Estado Libre Asociado (E.L.A.). Este dictamen tampoco fue notificado a la demandada.
Inconforme, la peticionaria presentó este certiorari el 15 de marzo de 2000 sin notificar del mismo a la demandada.
La Regla 65.3 de las Reglas de Procedimiento Civil, Ibid., exige que se notifique el archivo de una orden o sentencia a todas las partes en rebeldía. Valiente & Co. v. Sucn. Fuentes, 51 D.P.R. 327 (1937), y Falcón Padilla y otros v. Maldonado Quirós y Otros, 95 J.T.S. 109, pág. 6. A esos efectos, en este último caso, págs. 6 a 7, se dice lo siguiente:

“De la referida Regla 65.3 se pueden colegir dos situaciones. Primero, cuando la parte en rebeldía por incomparecencia fuere de identidad desconocida o figurare con nombre ficticio, se efectuará la notificación de la sentencia mediante la publicación de edictos. En segundo lugar, cuando la identidad de la parte en rebeldía por incomparecencia fuere conocida, se remitirá la notificación de la sentencia a su última dirección conocida. ”

Es de notar, sin embargo, que existen diferentes situaciones de hecho que pueden dar lugar a que se dicte sentencia en rebeldía por la incomparecencia de una parte cuya identidad fuere conocida. Entre estas situaciones se encuentran las siguientes: (1) cuando la parte ha sido emplazada personalmente, sin embargo, no presenta alegación alguna contra el remedio solicitado y nunca comparece en autos; (2) cuando la parte ha sido emplazada, conforme disponen las Reglas 4.5 de las de Procedimiento Civil, 32 L.P.R.A. Ap. III,  sin embargo, no presenta alegación alguna contra el remedio solicitado y nunca comparece en autos; (3) cuando la parte en algún momento del procedimiento deja de comparecer, luego de haber comparecido en autos originalmente.
No empece, la Regla 65.3 no distingue entre esta diversidad de situaciones, sino que otorga trato igual a todas las partes de identidad conocida que se encuentren en rebeldía por falta de comparecencia en el pleito. Somos del criterio que éstas resultan ser circunstancias muy dispares que requieren tratamientos diferentes.
Debemos distinguir la situación especial en que la sentencia en rebeldía ha sido dictada contra una parte que nunca ha comparecido en autos, cuya identidad resulta conocida, pero que tuvo que ser emplazada mediante edicto (al amparo de la Regla 4.5, supra), por razón de que no pudo ser localizada personalmente en su última dirección conocida y se desconoce su paradero. En estos casos, el método de notificar la sentencia remitiéndola a la última dirección conocida de tal persona, resulta ser un mecanismo completamente inadecuado e inoperante. Ello, en vista de que si dicha persona no pudo ser localizada en su última dirección conocida al momento de diligenciar su emplazamiento, y se desconoce su paradero, es lógico concluir que esa persona tampoco va a recibir la notificación de la sentencia en dicha dirección.
Ante tal situación, y a la luz de todos los fundamentos previamente esbozados, establecemos como norma el que en los casos en que una parte ha sido emplazada por edictos a tenor con la Regla 4.5, supra, —por razón de que no pudo ser localizada en su última dirección conocida y se desconoce su paradero — , dicha parte deberá ser notificada de la sentencia recaída en rebeldía por falta de comparecencia mediante la publicación de edictos, es decir, de la misma forma en que fue notificada de la demanda en su contra. Debe advertirse que al adoptar dicha norma, se fortalece el debido cumplimiento del requisito de notificación de las sentencias, lo cual garantiza las exigencias del debido proceso de ley.
*371No hay duda de que, como indicáramos en Pueblo v. Hernández Maldonado, supra, la notificación y el archivo en autos de copia de la notificación de una sentencia, resulta ser una etapa crucial del proceso adjudicativo. “La correcta y oportuna notificación de las órdenes y sentencias es requisito sine qua non de un ordenado sistema judicial. Su omisión puede conllevar graves consecuencias, además de crear demoras e impedimentos en el proceso judicial. ” J.A. Cuevas Segarra, Práctica Procesal Puertorriqueña: Procedimiento Civil, San Juan, Publicaciones J.T.S., 1979, Vol. II, pág. 436.
Corresponde a la parte adversa velar porque se cumpla con el requisito de que se notifique correctamente a la parte perdidosa. Ibid, pág. 8. En este caso, no se hizo tal notificación, ya que la parte victoriosa resultaba ser la que está en rebeldía. Tampoco hay duda alguna de que la demandada, luego de haber sido emplazada, era una parte en el procedimiento, por lo que hubiera tenido que ser notificada por edictos con copia de la sentencia a su última dirección.  Acosta y otros v. Marietta Services, Inc. et al, 97 J.T.S. 47. Como dice nuestro más Alto Foro en la resolución del 22 de diciembre de 1995, en el caso de Falcón Padilla y otros v. Maldonado Quirós y otros, 95 J.T.S. 124, donde se aclara lo resuelto anteriormente en ese caso de Falcón Padilla y otros, supra (95 J.T.S. 109):
“Cuando así resolvimos, establecimos la norma de que en los casos en que una parte ha sido emplazada por edictos a tenor con la Regla 4.5, [de Procedimiento Civil] —por razón de que no pudo ser localizada en su última dirección y se desconoce su paradero — , dicha parte deberá ser notificada de la sentencia recaída en rebeldía por falta de comparecencia mediante la publicación de edictos, es decir, de la misma forma en que fue notificada de la demanda en su contra”.
Al solicitar la reconsideración de nuestra sentencia, la parte recurrida aduce que dicha norma tiene el efecto de alterar la disposición de la Regla 65.3 (b) que exige al secretario remitir copia de la notificación del archivo de la sentencia a la última dirección conocida de la parte en rebeldía por su falta de comparecencia.
Debe quedar claro que cuando una parte en rebeldía que nunca ha comparecido al pleito, fue notificada de la demanda mediante el emplazamiento por edictos al amparo de la Regla 4.5 de Procedimiento Civil, por no haberse podido localizar en su última dirección conocida, la notificación del archivo de la sentencia deberá ser hecha de igual forma, esto es, mediante la publicación de edictos. Se requerirá, además, el envío por el secretario de copia de la sentencia a la última dirección conocida de dicha parte, según lo exige la mencionada Regla 65.3(b).
Aplicadas estas normas de derecho a los hechos del caso de marras, surge claramente que la sentencia que dejó sin efecto el Foro de instancia —sin haber sido notificada a la demandada — , no era final y firme. Por ello, la resolución dejando sin efecto esa sentencia e imponiéndole sanciones a la abogada de la peticionaria a favor del E.L.A., no requería ser notificada a la demandada. No pasemos por alto que tomando aisladamente ese dictamen desestimando el pleito, éste beneficiaba a la demandada, sólo en el caso de advenir a ser final y firme. Sin embargo, sin la demandada haber participado en esa decisión y habiendo sido ésta impugnada con razón por la demandante, según reconoció el Foro de instancia, es improcedente catalogarla como una que requería ser notificada a esa parte. Así, esa sentencia estaba sujeta a ser reconsiderada, como lo fue, hasta tanto se archivara en autos y notificara a todas las partes, conforme a derecho. Cárdenas Maxán v. Rodríguez, 119 D.P.R. 642, 653 (1987). Requerir la notificación de esa resolución por edictos, sin que la sentencia de instancia la hubiera sido, sería una actuación fútil. Inclusive, la sanción impuesta a la demandante no era para la demandada y sí para el E.L.A. En última instancia, la demandada, de existir fundamentos válidos, podía impugnar posteriormente su razonabilidad. Acosta y otros v. Marietta Services, Inc. et al., supra, pág. 880.
Sin embargo, esta determinación no resuelve lo planteado, ya que tenemos que determinar si el demandado tenía derecho a que se le notificara el recurso de revisión por ser una parte contraria, conforme a lo dispuesto en la Regla 53.3(b) de las Reglas de Procedimiento Civil. Esa notificación, de ser requerida, había que hacerla a la demandada en la misma forma que se le emplazó, ya que no había comparecido en autos. Como se dice en Ortiz *372Rivera v. Agostini, 93 D.P.R. 221, 224 (1966):
“En términos generales, hemos resuelto que parte contraria, a los efectos de la notificación del recurso de apelación, no son todas las partes en el pleito, sino aquéllas que puedan ser afectadas por una revocación o modificación de la sentencia apelada. Arandes v. Viera, 75 D.P.R. 157 (1953); Rivera v. Great American Indemnity Co., 70 D.P.R. 825 (1950); sucesores de L. Villamil & Cía. v. Soló, 22 D.P.R. 531 (1915); Galafar v. Sucesión Morales, 22 D.P.R. 491 (1915). En cuanto se refiere a codemandados, el hecho de que figuren como tales, no basta para que la apelación tenga necesariamente que notificárseles; se requiere que su interés sea adverso al que entabla el recurso. Cf. Olivera v. Sucesión González, 52 D.P.R. 884 (1938); Buonomo v. Sucesión Juncos, 27 D.P.R. 273 (1919). Una sentencia que se limita a declarar sin lugar la demanda, absuelve a todos los demandados, y para que pueda revocarse en apelación, es preciso que todos sean notificados del recurso. Nieves v. Mullenhoff, 22 D.P.R. 528 (1915); véase Candelas v. Ramírez, 20 D.P.R. 33 (1914).”
De los hechos de este caso, surge claramente que la demandada no se afectaba por la falta de la notificación del recurso, ya que la sentencia dictada había sido dejada sin efecto por el Foro de instancia y el único planteamiento de la peticionaria se refería a que le eximiera de la sanción económica que se le había impuesto a favor del E.L.A. Por ello, procede dispensar al apelante de la publicación de ese edicto. Nos parecería absurdo e irrazonable exigir esa notificación en este caso, ya que ello sería una exigencia absurda e injusta. Véase Rodríguez Aguiar v. Syntex P.R., Inc., 99 J.T.S. 99. De hecho, el costo del edicto a la peticionaria aumentaría la sanción impuesta “El debido proceso de ley ni el derecho coexisten para exigir cosas imposibles, absurdas, ni inútiles o innecesarias.” (Notas al calce omitidas). Pueblo v. Andréu González, 105 D.P.R. 315, 321 (1976). “Rehusamos reducir a la tiesa matemática la función de administrar justicia. ” Pueblo v. González Rivera, 132 D.P.R. 517, 523 (1993).
En resumen, bajo ninguna alternativa, la Regla 65.3, Ibid., debe interpretarse en forma que obstaculice el trámite procesal de los casos acorde con el principio de que las reglas procesales “[s]e interpretarán de modo que garanticen una solución justa, rápida y económica de todo procedimiento”. Regla 1, Ibid. Por todo ello, considero que este Foro apelativo tiene jurisdicción en este recurso y, como se dice en la sentencia emitida por la mayoría, las normas de derecho y la justicia requieren que se deje sin efecto la sanción impuesta a la abogada de la peticionaria y continúe el trámite procesal del caso en el Tribunal de Primera Instancia.
RAMON NEGRON SOTO
Juez de Apelaciones